                                                                         USDC-SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC#:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: /;f- / 1 ( 11



 RICHARD J. CAPAK,

                              Plaintiff,
                                                                   No. 18-CV-4325 (RA)
                         V.
                                                                            ORDER
 TAUHEED EPPS also known as 2 CHAINZ
 and RORY DO RALL SMITH,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         In light of the status conference scheduled before Magistrate Judge Parker on December

18, 2019, the post-discovery conference currently scheduled before this Court on Friday,

December 13, 2019 is hereby adjourned sine die. No later than January 3, 2020, the parties shall

jointly file a letter updating the Court as to the status of the case.

SO ORDERED.

Dated:     December 9, 2019
           New York, New York

                                                     Ronci/g
                                                     United States District Judge
